
	

113 HR 181 IH: To designate the facility of the United States Postal Service located at 3031 Veterans Road West in Staten Island, New York, as the Leonard Montalto Post Office Building.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 181
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Grimm introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 3031 Veterans Road West in Staten Island, New York, as the
		  Leonard Montalto Post Office Building.
	
	
		1.Leonard Montalto Post Office
			 Building
			(a)DesignationThe
			 facility of the United States Postal Service located at 3031 Veterans Road West
			 in Staten Island, New York, shall be known and designated as the Leonard
			 Montalto Post Office Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the Leonard Montalto Post Office
			 Building.
			
